Case: 10-31005        Document: 00511582147              Page: 1       Date Filed: 08/24/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                     FILED
                                                                                   August 24, 2011
                                          No. 10-31005
                                        Summary Calendar                            Lyle W. Cayce
                                                                                         Clerk



In the Matter of: MICHAEL L. JONES,

                                                          Debtor

--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

                                                          Appellee
v.

Michael L. Jones,

                                                          Appellant



                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:07-CV-3599


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Michael Jones appeals the bankruptcy court’s decision to respond to
misconduct by Wells Fargo Bank with an injunction rather than monetary


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-31005       Document: 00511582147        Page: 2    Date Filed: 08/24/2011



                                     No. 10-31005

sanctions. We recently reversed the underlying injunction in In re Stewart.1
Therefore, we REMAND for further consideration in light of that opinion.




     1
         No. 09-30832, 2011 WL 2937178 (5th Cir. July 22, 2011).

                                            2